     Case 4:20-cv-00020-RSB-CLR Document 13 Filed 09/17/20 Page 1 of 3




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

MICHAEL R. MOSIER,                    )
                                      )
                                      )
                Plaintiff,            )
                                      )
v.                                    )         CV420-020
                                      )
GEORGIA DEPARTMENT OF                 )
CORRECTIONAL                          )
HEALTHCARE/AUGUSTA                    )
UNIVERSITY HOSPITAL, et al.,          )
                                      )
                Defendants.           )

                                 ORDER

     Plaintiff has filed a letter requesting that a “precautionary affidavit”

be filed “in camera and under seal.”       Doc. 12.   The Court construes

plaintiff’s letter as a motion to seal, which it now DENIES.

     Plaintiff’s motion does not comply with the local rules for requesting

documents to be sealed. Pursuant to Local Rule 79.7, a party seeking to

have a document filed under seal must “present a motion setting forth the

grounds why the matter presented should not be available for public

inspection.” S.D. Ga. L. Civ. R. 79.7(b). As sealing is generally disfavored,

the motion must “rebut the presumption of the openness derived from the
     Case 4:20-cv-00020-RSB-CLR Document 13 Filed 09/17/20 Page 2 of 3




First Amendment by showing that closure is essential to preserve some

higher interest and is narrowly tailored to serve that interest.” S.D. Ga.

L. Civ. R. 79.7(d). Plaintiff has provided only a letter alleging that health

providers have previously created false medical records and expressing his

desire to document anomalies with a self-administered medications form.

See doc. 12. Plaintiff’s letter is not presented as a motion, making it

difficult for the Court to even discern his request. See In re Unsolicited

Letters to Federal Judges, 120 F.Supp.2d 1073, 1074 (S.D. Ga. 2000) (“Put

another way, if a litigant seeks judicial action of any sort . . ., it must be

contained within a motion arising from a properly filed lawsuit. It cannot

be requested in a personal letter to a judge.”); see also Fed. R. Civ. Pro.

7(b)(1) (“A request for a court order must be made by motion.”).

Moreover, his limited showing is inadequate to overcome the presumption

that the Court’s proceedings be public.

      Even if plaintiff did comply with the rules, his request is not properly

before the Court. His apparent goal is to use the affidavit to potentially

impeach defendants, should his medical records differ from the treatment

he describes. The Court is not a repository for discovery and has no role

in collecting or organizing parties’ evidence. It will not maintain evidence
     Case 4:20-cv-00020-RSB-CLR Document 13 Filed 09/17/20 Page 3 of 3




for the convenience of plaintiff.

     Accordingly, plaintiff’s motion to seal is DENIED.          Plaintiff is

DIRECTED to notify the Court within 30 days of this Order whether he

wishes to withdraw his affidavit or have it placed on the public docket. As

the motion was not filed in accordance with the Local Rules for sealing,

the affidavit and motion were originally filed on the open docket. The

Clerk of Court is DIRECTED to provisionally seal the affidavit to allowed

plaintiff to respond to this Order. If no response is received within the

allotted time, the affidavit should be UNSEALED.

     SO ORDERED, this 17th day of September, 2020.



                                    ________________________________
                                    _________
                                           _________
                                                  _ __
                                                     _____________
                                                              ________
                                                              __   _____
                                    CHRISTOPHER
                                    CHHRISTTO  PHER L. RAY
                                              OP               Y
                                    UNITED STATE
                                               STATES     MAGISTRATE JUDGE
                                                   T S MAGISTR
                                    SOUTHERN DISTRICT OF GEORGIA
